               IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE:

 DONNA MARIE SATZGER                             Chapter:                13
                                  Debtor 1       Case No:                5-17-bk-00652 RNO



 U.S. BANK TRUST NATIONAL                        Document No.:           44
 ASSOCIATION AS TRUSTEE OF
 LODGE SERIES III TRUST
                       Movant(s)
     vs.                                         Nature of
 DONNA MARIE SATZGER                             Proceeding:             Motion for Relief from
 CHARLES J. DEHART, III,                                                 Automatic Stay
 TRUSTEE
                   Respondent(s)

                                 ORDER STIPULATION DUE

       Upon consideration of the statement made in open court at a hearing held on April 9,
2020, that a settlement has been reached and a stipulation will be filed, it is hereby

       ORDERED, if a stipulation or a request to relist matter for hearing/trial is not filed by
May 9, 2020, the Court may deny this Motion without further notice.

Dated: April 9, 2020                         By the Court,


                                             Robert N. Opel, II, Bankruptcy Judge (BI)




                                                               Order Stip Due or Relist – Hrg Called - Revised 04/18

Case 5:17-bk-00652-RNO         Doc 50 Filed 04/09/20 Entered 04/10/20 08:01:26                              Desc
                               Main Document    Page 1 of 1
